FILED
                             NOT FOR PUBLICATION                            OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL A. RAMIREZ,                               No. 08-16579

               Plaintiff - Appellant,            D.C. No. 3:04-cv-00137-RLH

  v.
                                                 MEMORANDUM *
E.K. MCDANIEL, Warden,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Nevada state prisoner Miguel A. Ramirez appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             Ramirez has filed a request for oral argument. The request is denied
because the panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez challenges a disciplinary decision in which he was found guilty of

assault and battery of another inmate. He contends that his due process rights were

violated because the prison disciplinary committee did not make a determination of

the credibility of the confidential informant. The committee found that the

informant was reliable. The state supreme court’s decision was not based on an

unreasonable determination of the facts in light of the evidence presented. See 28

U.S.C. § 2254(d)(2). The record also reflects that the state court’s rejection of this

claim was neither contrary to, nor involved an unreasonable application of, clearly

established federal law as determined by the United States Supreme Court. See 28

U.S.C. § 2254(d)(1); Superintendent v. Hill, 472 U.S. 445, 454-56 (1985).

      Ramirez also contends that the district court should have held an evidentiary

hearing to consider newly discovered evidence. The district court did not abuse its

discretion by not holding an evidentiary hearing. See Estrada v. Scribner, 512

F.3d 1227, 1239 (9th Cir. 2008).

      Ramirez further contends that the district court should have granted his

motion to appoint counsel. The district court did not abuse its discretion because

the case was not “so complex that due process violations [would have occurred]

absent the presence of counsel.” Bonin v. Vasquez, 999 F.2d 425, 428-29 (9th Cir.

1993) (order).


                                           2                                    08-16579
      We construe Ramirez’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir.

R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                          3                                      08-16579